Citation Nr: 1716159	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-48 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1958. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which denied service connection for a back condition and surgeries.

Jurisdiction in this matter has been transferred to the RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9) received by VA in September 2016, the Veteran indicated that he wanted a personal hearing before a member of the Board by live videoconference.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing.  In fact, in an April 2017 correspondence, the Veteran's representative reiterated that the Veteran desired a personal hearing before a member of the Board by live videoconference.  Hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2016).

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's September 2016 substantive appeal, and since the RO schedules videoconference hearings before Members of the Board, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

